DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The closest prior art of record is Meitl et al. (US 11037912 B1) who teaches an LED display wherein “the first, second, and third LEDs are all different sizes”.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record teaches “a backlight unit, comprising: a substrate; a plurality of light emitting elements disposed on the substrate; a first reflector disposed on the substrate and including a plurality of holes, one of the plurality of light emitting elements being disposed in each hole; a light conversion sheet disposed on the substrate and having a light conversion pattern disposed at a position overlapping the light emitting element; and a phosphor sheet having a first phosphor disposed on the substrate”. Claims 2-10 are allowed for the same.
Regarding claim 11, the prior art of record teaches “A display device comprising: a display panel; and a backlight unit, comprising: a substrate; a plurality of light emitting elements disposed on the substrate; a first reflector disposed on the substrate and including a plurality of holes, one of the plurality of light emitting elements being disposed in each hole; a light conversion sheet disposed on the substrate and having a light conversion pattern disposed at a position overlapping the light emitting element; and a phosphor sheet having a first phosphor disposed on the substrate”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Britt D Hanley/Primary Examiner, Art Unit 2875